Case 2:21-cv-01816 Document 1-10 Filed 02/26/21 Page 1 of 2 Page ID #:148




                EXHIBIT J
    Case 2:21-cv-01816 Document 1-10 Filed 02/26/21 Page 2 of 2 Page ID #:149




NOVEMBER 10, 2016
                                      PTAS

CRANDALL TECHNOLOGIES LLC (ATTN: JERRY
CRANDALL)
1590 HEAVENLY VIEW TRAIL
                                                     504087516
RENO, NV 89523



                  UNITED STATES PATENT AND TRADEMARK OFFICE
                NOTICE OF RECORDATION OF ASSIGNMENT DOCUMENT

THE ENCLOSED DOCUMENT HAS BEEN RECORDED BY THE ASSIGNMENT RECORDATION BRANCH
OF THE U.S. PATENT AND TRADEMARK OFFICE. A COMPLETE COPY IS AVAILABLE AT THE
ASSIGNMENT SEARCH ROOM ON THE REEL AND FRAME NUMBER REFERENCED BELOW.

PLEASE REVIEW ALL INFORMATION CONTAINED ON THIS NOTICE. THE INFORMATION
CONTAINED ON THIS RECORDATION NOTICE REFLECTS THE DATA PRESENT IN THE PATENT
AND TRADEMARK ASSIGNMENT SYSTEM. IF YOU SHOULD FIND ANY ERRORS OR HAVE
QUESTIONS CONCERNING THIS NOTICE, YOU MAY CONTACT THE ASSIGNMENT RECORDATION
BRANCH AT 571-272-3350. PLEASE SEND REQUEST FOR CORRECTION TO: U.S. PATENT
AND TRADEMARK OFFICE, MAIL STOP: ASSIGNMENT RECORDATION BRANCH, P.O. BOX
1450, ALEXANDRIA, VA 22313.


RECORDATION DATE: 11/08/2016                 REEL/FRAME: 040259/0399
                                             NUMBER OF PAGES: 2

BRIEF: ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

ASSIGNOR:
  CRANDALL, JERRY ALAN                       DOC DATE: 10/25/2016

ASSIGNEE:
  CRANDALL TECHNOLOGIES LLC
  1590 HEAVENLY VIEW TRAIL
  RENO, NEVADA 89523

APPLICATION NUMBER: 15346710                 FILING DATE:
PATENT NUMBER:                               ISSUE DATE:
TITLE: SELF-DEFENSE SYSTEM



ASSIGNMENT RECORDATION BRANCH
PUBLIC RECORDS DIVISION
